19-4214
     Penghui v. Garland
                                                                                BIA
                                                                          Douchy, IJ
                                                                        A208 582 984
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 19th day of January, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            RICHARD C. WESLEY,
 9            JOSEPH F. BIANCO,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   SUN PENGHUI, AKA PENGHUI SUN,
15            Petitioner,
16
17                        v.                                  19-4214
18                                                            NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                      Farah Loftus, Sherman Oaks, CA.
25
26   FOR RESPONDENT:                      Ethan P. Davis, Acting Assistant
27                                        Attorney General; Jeffrey R.
28                                        Leist, Senior Litigation Counsel;
 1                                    Raya Jarawan, Trial Attorney,
 2                                    Office of Immigration Litigation,
 3                                    United States Department of
 4                                    Justice, Washington, DC.

 5          UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

9           Petitioner, a native and citizen of the People’s Republic

10   of China, seeks review of a December 3, 2019 decision of the

11   BIA affirming a March 19, 2018 decision of an Immigration

12   Judge (“IJ”), which denied asylum, withholding of removal,

13   and relief under the Convention Against Torture (“CAT”).                In

14   re Sun Penghui, No. A 208 582 984 (B.I.A. Dec. 3, 2019), aff’g

15   No. A 208 582 984 (Immigr. Ct. N.Y.C. Mar. 19, 2018).                   We

16   assume the parties’ familiarity with the underlying facts and

17   procedural history.

18          We have reviewed both the IJ’s and the BIA’s decisions

19   “for the sake of completeness.”               Wangchuck v. Dep’t of

20   Homeland    Sec.,   448   F.3d   524,   528   (2d   Cir.    2006).     The

21   applicable standards of review are well established.                 See 8

22   U.S.C. § 1252(b)(4); Bah v. Mukasey, 529 F.3d 99, 110 (2d

23   Cir.    2008)   (reviewing   factual     findings     for    substantial

                                         2
 1   evidence and reviewing de novo questions of law and the

 2   application of law to facts). The agency did not err in

 3   finding that Penghui failed to meet his burden to show past

 4   persecution    or    an    objectively         reasonable        fear    of   future

 5   persecution.    See 8 U.S.C. §§ 1101(a)(42), 1158(b)(1)(B)(i);

 6   8 C.F.R. § 1208.13(b)(2); Ramsameachire v. Ashcroft, 357 F.3d

 7   169, 178 (2d Cir. 2004)              (A well-founded fear                of future

 8   persecution    “requires          that    the       alien   present       credible

 9   testimony     that    he     subjectively           fears    persecution          and

10   establish that his fear is objectively reasonable.”).

11       Penghui     failed      to    show       past   persecution         because    he

12   testified that he fled a Christian meeting when police arrived

13   and alleged that police officers visited his parents’ home

14   looking for him.          Accordingly, at most, he alleged a past

15   threat   of   harm,       which    does      not    rise    to    the    level     of

16   persecution.     See Gui Ci Pan v. U.S. Att’y Gen., 449 F.3d

17   408, 412 (2d Cir. 2006); Ivanishvili v. U.S. Dep’t of Just.,

18   433 F.3d 332, 341 (2d Cir. 2006).

19       As to future harm, the agency reasonably concluded that

20   Penghui failed to adequately corroborate past threats because

21   he corroborated only one of two alleged visits from the


                                              3
 1   police.     See 8 U.S.C. § 1158(b)(1)(B)(ii) (providing that an

 2   IJ may require corroboration of even credible testimony); id.

 3   § 1252(b)(4) (“No court shall reverse a determination made by

 4   a   trier   of   fact   with   respect   to   the   availability   of

 5   corroborating evidence . . . unless . . . a reasonable trier

 6   of fact is compelled to conclude that such corroborating

 7   evidence is unavailable.”).      Nor did he fully corroborate his

 8   claim that he regularly practiced Christianity in the United

 9   States because, among other deficiencies, he did not call

10   fellow church members to testify.        See Wei Sun v. Sessions,

11   883 F.3d 23, 28–29 (2d Cir. 2018) (“[A]n applicant may be

12   generally credible but his testimony may not be sufficient to

13   carry the burden of persuading the fact finder of the accuracy

14   of his claim of crucial facts if he fails to put forth

15   corroboration that should be readily available.”).

16        Moreover, the record did not otherwise establish an

17   objectively reasonable fear of future persecution.          See Jian

18   Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In

19   the absence of solid support in the record[,] . . . [an

20   applicant’s] fear is speculative at best.”).            The Chinese

21   police had not inquired about him since February 2016, and he


                                       4
 1   did not submit any country conditions evidence.       Id.   The IJ

 2   reasonably concluded that the country conditions did not

 3   support Penghui’s claim because the State Department report

 4   identified some persecution of Christians, but also that

 5   conditions varied throughout China and that there were no

 6   reports of persecution in Penghui’s home province.        See Jian

 7   Liang v. Garland, 10 F.4th 106, 117 (2d Cir. 2021) (upholding

 8   agency’s conclusion that asylum applicant failed to meet

 9   burden    of   proof   where   evidence   showed   “treatment   of

10   Christians in China varies by locality” and evidence did not

11   reflect persecution in Fujian Province).

12       For the foregoing reasons, the petition for review is

13   DENIED.   All pending motions and applications are DENIED and

14   stays VACATED.

15                                  FOR THE COURT:
16                                  Catherine O’Hagan Wolfe,
17                                  Clerk of Court




                                      5